EXHIBIT 10.28




WEBSITE ASSET PURCHASE AGREEMENT







This Website Asset Purchase Agreement (the "Agreement ") is made effective on
this 2nd day of January, 2015, by and between USMC Life, LLC , EIN 46-2770542,
an Idaho limited liability company with its legal address being 12494 W. Ramblin
Rose Drive, Boise , Idaho 83713 and its mailing address being 130 Rupertus
Drive, San Clemente, CA 92672 , and an email address of kxcaseyl @msn.com  (the
"Seller"), and Bright Mountain, LLC , a Florida limited liability company of
6400 Congress Avenue, Boca Raton, FL 33487, and an email address of
info@bmaq.com (the "Buyer ").




1.

WEBSITE PURCHASE




Subject to the terms and conditions contained in this Agreement the Seller
hereby sells and transfers to the Buyer any and all of Seller's rights, title
and interest in and to the Internet Domain Name, USMCLife.com and all of its
respective contents (the "Website "), and any other rights associated with the
Website , including, without limitation , any intellectual property rights , all
related domains , logos , customer lists and agreements , email lists, passwords
, usernames , and trade names; and all of the related social media accounts
including but not limited to, Instagram , Twitter , Facebook , Instagram, and
Pinterest at closing as well as Boot Camp E-Book and Future App project, and the
Website and associated other rights are more specifically and particularly
identified on Exhibit "A" hereto.  Buyer agrees that Kristine Schellhaas shall
have the right to maintain a biography in the "about us" (or similar) section of
the Website in a prominent place. Said biography may consist of up to three
sentences provided by Ms. Schellhaas about Ms. Schellhaas and will credit her as
the founder of the Website, as well as a photo of her choosing placed next to
the biography.  Additionally, Buyer agrees that Kristine Schellhaas shall have
the right to promote book(s) or projects across USMC Life social media platforms
up to two times a month in 2014, up to six times a year for 2015 and 2016, and
up to four times a year thereafter. In the event of a sale of the Website, Buyer
will ensure that any future buyer is bound to maintain the terms of this
agreement.







2.

PAYMENT 'T'ERMS




In consideration for the sale of the Website as defined in paragraph 1 above,
the Buyer agrees to pay the Seller the amount of Fifty Thousand Dollars (US
$50,000.00) cash at the January 2, 2015 closing, which Buyer shall deliver
payment to Seller via wire transfer and Two Hundred Thousand Dollars
($200,000.00) in Bright Mountain Acquisition Corporation ''BMAQ" common stock
valued at the most recent traded price as of the







1 Page of 5

January 2, 2015





--------------------------------------------------------------------------------







effective date of this agreement on the OTCQB, but not to exceed 250,000 shares
of BMAQ common stock.  Common stock is to be held by Seller for a minimum of six
months. Additionally, for a period of three years from the effective date of
this agreement, Seller will not sell more than 10,000 shares of BMAQ's common
stock in any calendar quarter and no more than 1,000 shares in any trading day.




3.

SELLER'S OBLIGATIONS







Seller agrees to facilitate and expedite transfer of the Website and all of its
respective contents as defined above at closing. Further, Seller agrees to make
herself available, at mutually acceptable times, for up to 3 hours per week by
telephone as set forth in the consulting agreement between Seller and Buyer
being executed simultaneously with this contract.




4.

REPRESENTATIONS AND WARRANTIES BY THE SELLER







a)

The Seller has all necessary right, power and authorization to sign and perform
all the obligations under this Agreement.




b)

The Seller has the exclusive ownership of the Website and there are no current
disputes or threat of disputes with any third party over the proprietary rights
to the Website or any of the Website 's content.




c)

The Seller warrants that the business of USCMLife.com is stable and no material
loss of revenue is expected. By using the word stable, Seller means that
revenues have increased each year, but points out that certain contracts of
Seller are on a monthly and quarterly basis and automatically renew, but are
subject to termination, an events which can effect revenue.




d)

The execution and performance of this Agreement by the Seller will not
constitute or result in a violation of any material agreement to which the
Seller is a party.




5.

INDEMNITY







The Seller shall indemnify and hold harmless the Buyer against all damages,
losses or liabilities, which may arise with respect to the Websites or Product
Business its use, operation or content, to the extent such damage, loss or
liability was caused by the wrongful conduct of Seller prior to the effective
date of this Agreement. Such duty to indemnify on the part of the Seller shall
terminate as of October 31, 2015.




6.

ADDITIONAL DOCUMENTS







Seller agrees to cooperate with Purchaser and take any and all actions necessary
to




2 Page of 5

January 2, 2015








--------------------------------------------------------------------------------







transfer and perfect the ownership of the Website Registration and Hosting from
Seller to Buyer , including providing all necessary passwords and usernames on
the closing date and thereafter. Further, Seller agrees to cooperate with Buyer
to timely transfer all aspects of the Product Business to Buyer. Seller
understands that Buyer is a public company and falls under SEC guidelines and
requirements and may need historic accounting and financial records. Should
Buyer require accounting and financial records for audit purposes from Seller at
a future time, Seller agrees to facilitate and deliver to Buyer, upon written
request any and all necessary historical financial records without limitation.
All such additional cooperation and taking of action shall be without expense to
Seller.




7.

REVENUE HISTORY




The approximate total revenue for 2014 was $34,000.







8.

NON COMPETE







Seller agrees not to compete with Bright Mountain, LLC with any website similar
to USMCLife.com for a period of five years.







9.

NOTICE







All notices required or permitted under this Agreement shall be deemed delivered
when delivered in person or by certified mail, return receipt requested, with
copy sent via  e­ mail, postage prepaid, addressed to the appropriate party at
the address shown for  that party at the beginning of this Agreement. The
parties hereto may change their addresses by giving written notice of the change
in the manner described in this paragraph. Any party hereto may acknowledge
receipt of a document or other information by email and expressly waive their
right to notice of that document or other information by mail in said email
communication.







10.

ENTIRE AGREEMENT AND MODIFICATION







This Agreement constitutes the entire agreement between the parties. No
modification or amendment of this Agreement shall be effective unless in writing
and signed by both parties. This Agreement replaces any and all prior agreements
between the parties.




11.

INVALIDITY OR SEVERABILITY




If there is any conflict between any provision of this Agreement and any law,
regulation or decree affecting this Agreement, the provision of this Agreement
so affected shall be regarded as null and void and shall, where practicable, be
curtailed and limited to the extent necessary to bring it within the
requirements of such law, regulation or decree but




3 Page of 5

January 2, 2015








--------------------------------------------------------------------------------







otherwise it shall not render null and void other provisions of this Agreement.







12.

GOVERNING LAW




This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.




Signed this 2nd day of January, 2015.










Seller: USMC Life. LLC




By:  Kristine Schellhaas




Signature:  Kristine Schellhaas










Buyer: Bright Mountain. LLC




By:  W. Kip Speyer: President




Signature:  W. Kip Speyer


















































































4 Page of 5

January 2, 2015








--------------------------------------------------------------------------------







Exhibit "A" Website and Associated Rights










USMC Life Website







·

Domain name: www.usmclife.com







·

Facebook : https ://www.facebook .com/USMC.Life







·

Twitter: https://twitter.com/usmclife







·

lnstagram : http://instagram.com/usmclife1







·

YouTube: https://www.youtube.com/usmclife1







·

Pinterest : https ://www .pinterest.com/usmclife/







·

Mailchimp Newsletter: 3886 subscribers













App Project: Map That







·

Domain name: http://www.mymapthat.com/







·

Twitter: https://twitter.com/mymapthat







·

Facebook:  https://www.facebook.com/mapthat



































































5 Page of 5

January 2, 2015






